10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:19-cv-05181-BHS Document 29-1 Filed 05/13/19 Page 1 of 2

Honorable Benjamin H. Settle

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

CEDAR PARK ASSEMBLY OF GOD OF
KIRKLAND, WASHINGTON,

Civil No. 3:19-cv-05181

DECLARATION OF

Plaintiff, JASON “JAY” SMITH

¥v.

MYRON “MIKE” KREIDLER, in his official
capacity as Insurance Commissioner for the State
of Washington; JAY INSLEE, in his official
capacity as Governor of the State of Washington,

)
)
)
)
)
)
)
)
)
)
)
Defendants. )

Jason “Jay” Smith, upon oath and affirmation, hereby deposes and says:

1. I have personal knowledge of all of the facts in this declaration.

2. I am the Senior Pastor of Cedar Park Assembly of God of Kirkland, Washington.

3. Cedar Park’s group health insurance plan currently excludes coverage for abortion
and abortifacient contraceptives. The Church will not provide coverage for these items when its
health care plan is renewed on August 1, 2019.

4, it would violate the religious beliefs of Cedar Park to provide any sort of
payment, premium, or fee for a health care plan that provides coverage of or facilitates access to

abortion or abortifacient contraceptives, either directly or indirectly. Accordingly, it would

violate Cedar Park’s beliefs to pay an extra premium, fee, or any payment to its insurer for the

‘ . ALLIANCE DEFENDING FREEDOM
Abbreviated Title of Document 15100 NW, 90th Street
(Case Number) 1 Scottsdale, Arizona 85260

(480) 444-0020

 
10

1]

12

13

14

15

16

17

18

19

20

2]

22

23

24

 

 

Case 3:19-cv-05181-BHS Document 29-1 Filed 05/13/19 Page 2 of 2

payment of abortions and abortifacient contraceptives for plan beneficiaries, even in an instance
where Cedar Park’s health insurance plan did not directly provide coverage of abortion or
abortifacient contraceptives.

5, Cedar Park has carefully considered its insurance options. In doing so, the Church
has determined that self-insurance is not a viable option. If Cedar Park were to provide a self-
insured plan, it would cost the Church roughly $243,125 more in additional annual costs, and
that number is expected to double within the next several years due to increase in plan use.

6. Moreover, switching to a self-insurance plan is likely to have a catastrophic effect
on employees and family members currently battling serious illness. For instance, one child of an
employee will need a kidney transplant soon and the Church would not have the ability to pay
for it if it offered a self-insured plan.

7. Additionally, an employee undergoing expensive cancer treatment would likely
no longer be covered should the Church switch to self-insurance.

8. Because the Church honors it’s religious and moral commitment to care for its
employees and their families, Cedar Park cannot offer a self-insured plan. Cedar Park’s only
viable option, therefore, is to provide group health insurance.

9, [ hereby declare under penalty of perjury, including pursuant to 28 U.S.C. § 1746,

that the foregoing factual allegations are true and correct.

Executed on this 13th day of May, 2019 in the United States.

s/ Jason “Jay” Smith
Jason “Jay” Smith

Senior Pastor, Cedar Park Assembly of God of Kirkland, Washington

 

‘ « ALLIANCE DEFENDING FREEDOM
Abbreviated Title of Document 15100 N, 90th Street
(Case Number) 2 Scottsdale, Arizona 85260

(480) 444-0020

 
